An unpublish d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

l
E

IN THE SUPREME COURT OF THE STATE OF NEVADA

ALESSI & KOENIG, LLC, A NEVADA ND. 66333
LIMITED LIABILITY COMPANY,
Appellant,
vs. ,
THLSA, LLC, A NEVADA LIMITED   L, E Q

LIABILITY COMPANY; AND RUGGED
OM99 INVESTMENTS, LLC, A
NEVADA LIMITED LIABILITY
COMPANY,

Res ondents.

     

ORDER DISMISSING APPEAL

Cause appearing appellants’ motion for a voluntary dismissal
of this appeal is granted. This appeal is dismissed. See NRAP 42(b).
It is $0 ORDERED.

CLERK OF THE SUPREME COURT
TRACIE K. LINDE

Bijé  _—

cc: Hon. Susan Scann, District Judge
Alessi & Koenig, LLC

Hutchison & Steffen, LLC
Kehoe &.Associates

Eighth District Court Clerk

SUPREME COIJRT
OF
NEVABA

CLERK'S ORDER